Per Curiam
Defendant was charged with the unlawful possession of an automobile. MCLA 750.413; MSA 28.645. An amended information was later filed charging defendant with this crime and with the crime of unlawfully taking an automobile without intent to steal. MCLA 750.414; MSA 28.646. Upon rearraignment, defendant pled guilty to the second charge in return for dismissal of the first. His plea was accepted, and he was sentenced to 16 months to 2 years in prison, the sentence to begin at the conclusion of a sentence defendant was serving on a prior unrelated felony conviction.
The only issue raised in this appeal is whether the trial court failed to follow the requirements of GCR 1963, 785.7(l)(b) by accepting defendant’s plea without informing him that the sentence for the crime to which he was pleading could be made consecutive with the sentence in the prior conviction because defendant committed the offense while on bond awaiting trial in the prior case. MCLA 768.7b; MSA 28.1030(2).
The new rule requires the trial court to advise the defendant of "the maximum sentence and the mandatory minimum sentence, if any, for the offense to which the plea is offered”. We do not interpret this language to require the trial court to inform defendant of the possible consecutive nature of his sentence. To interpret the court rule as defendant suggests would add a requirement not obvious from the language of the rule. The Supreme Court could have explicitly provided for cases such as the instant case when revising the court rule, but it failed to do so.
As this court held in People v Larkins, 59 Mich App 199; 229 NW2d 378 (1975), the trial court was not required to inform defendant of the possible *651consecutive nature of his sentence before accepting his guilty plea.
Affirmed.